Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 1 of 6
Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 2 of 6
Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 3 of 6
Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 4 of 6
Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 5 of 6
Case 5:20-bk-02707-RNO   Doc 6 Filed 09/11/20 Entered 09/11/20 14:09:18   Desc
                         Main Document    Page 6 of 6
